
	

113 HR 4889 IH: Clean and Efficient Public Safety Vehicles Act of 2014
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4889
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2014
			Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to require States to dedicate 5 percent of certain funds to
			 projects that reduce emission to public safety vehicles, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Clean and Efficient Public Safety Vehicles Act of 2014.
		2.FindingsCongress finds the following:
			(1)Public safety is a critically important activity.
			(2)The unique nature of public safety vehicles requires the on-board systems of the vehicles to
			 continually operate for communications, health, and public safety reasons.
			(3)The fleets of municipal fire, rescue, police, and safety vehicles require significant fuel use.
			(4)State and local governments strive to reduce operating costs, and to lead by example on emissions
			 policy.
			(5)Congress, through the congestion mitigation and air quality improvement program, has long
			 recognized the importance of partnering with States and municipalities in
			 addressing emissions reduction.
			(6)The private sector has developed a range of technologies matched to light and medium duty public
			 safety vehicles that have not yet been evaluated by the Environmental
			 Protection Agency under its current SmartWay technology verification
			 program.
			3.Special rule for public safety vehicles
			Section 149(c) of title 23, United States Code, is amended by adding at the end the following:
			
				(4)Public safety vehicles
					(A)In generalA State shall obligate 5 percent of the funds apportioned to the State for a fiscal year under
			 section 104(b)(4) for projects to implement, develop, or deploy
			 cost-effective technologies that reduce emissions of pollutants from
			 publicly owned or leased vehicles used to provide public safety services,
			 including firefighting vehicles, ambulances, law enforcement vehicles, and
			 other emergency response vehicles.
					(B)TechnologyProjects carried out under subparagraph (A) shall not be limited to using technology developed or
			 recommended by the SmartWay program of the Environmental Protection Agency
			 or any successor program..
		
